 


109 HR 3764 IH: To establish a congressional commission to examine the Federal, State, and local response to the devastation wrought by Hurricane Katrina in the Gulf Region of the United States especially in the States of Louisiana, Mississippi, Alabama, and other areas impacted in the aftermath and make immediate corrective measures to improve such responses in the future.
U.S. House of Representatives
2005-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3764 
IN THE HOUSE OF REPRESENTATIVES 
 
September 14, 2005 
Mr. Hastings of Florida (for himself, Mr. Menendez, Ms. Pelosi, Mr. Hoyer, Mr. Clyburn, Ms. Slaughter, Mr. Dingell, Mr. McGovern, Ms. Matsui, Mr. Thompson of Mississippi, Mr. Conyers, Mr. Evans, Mr. Frank of Massachusetts, Mr. George Miller of California, Mr. Gordon, Mr. Lantos, Mr. Larsen of Washington, Mr. Rangel, Mr. Skelton, Mr. Spratt, Ms. Velázquez, Mr. Ackerman, Mr. Al Green of Texas, Mr. Allen, Mr. Andrews, Mr. Baird, Ms. Baldwin, Ms. Berkley, Mr. Berry, Mr. Bishop of Georgia, Mr. Bishop of New York, Mr. Blumenauer, Mr. Boswell, Mr. Brady of Pennsylvania, Ms. Corrine Brown of Florida, Mr. Brown of Ohio, Mrs. Capps, Mr. Cardin, Mr. Carnahan, Ms. Carson, Mr. Case, Mrs. Christensen, Mr. Cleaver, Mr. Costa, Mr. Costello, Mr. Crowley, Mr. Cummings, Mrs. Davis of California, Mr. Davis of Illinois, Ms. DeGette, Mr. Delahunt, Ms. DeLauro, Mr. Dicks, Mr. Doggett, Mr. Emanuel, Mr. Engel, Ms. Eshoo, Mr. Etheridge, Mr. Farr, Mr. Filner, Mr. Gene Green of Texas, Mr. Gonzalez, Mr. Grijalva, Mr. Gutierrez, Mr. Higgins, Mr. Hinchey, Mr. Holden, Mr. Holt, Mr. Honda, Mr. Inslee, Ms. Jackson-Lee of Texas, Ms. Eddie Bernice Johnson of Texas, Mr. Kennedy of Rhode Island, Mr. Kildee, Ms. Kilpatrick of Michigan, Mr. Kind, Mr. Kucinich, Mr. Langevin, Ms. Lee, Mr. Levin, Mr. Lewis of Georgia, Mr. Lipinski, Ms. Zoe Lofgren of California, Mrs. Lowey, Mr. Lynch, Mrs. Maloney, Mr. Markey, Mr. Marshall, Mrs. McCarthy, Ms. McCollum of Minnesota, Mr. McDermott, Mr. McNulty, Mr. Meehan, Mr. Meek of Florida, Mr. Meeks of New York, Mr. Thompson of California, Mr. Miller of North Carolina, Mr. Moran of Virginia, Mrs. Napolitano, Mr. Neal of Massachusetts, Mr. Olver, Mr. Owens, Mr. Pallone, Mr. Pascrell, Mr. Payne, Mr. Price of North Carolina, Mr. Reyes, Mr. Ross, Mr. Rothman, Ms. Roybal-Allard, Mr. Ruppersberger, Mr. Rush, Mr. Ryan of Ohio, Mr. Sanders, Ms. Schakowsky, Mr. Schiff, Ms. Schwartz of Pennsylvania, Mr. Scott of Georgia, Mr. Scott of Virginia, Mr. Serrano, Mr. Sherman, Mr. Snyder, Ms. Solis, Mr. Strickland, Mr. Stupak, Mrs. Tauscher, Mr. Towns, Mrs. Jones of Ohio, Mr. Udall of New Mexico, Mr. Van Hollen, Ms. Wasserman Schultz, Ms. Watson, Mr. Weiner, Mr. Wexler, Ms. Woolsey, Mr. Wu, Mr. Wynn, Mr. Clay, Mr. Boucher, Mr. Ford, Mr. Davis of Tennessee, Mr. Doyle, Mr. Udall of Colorado, Mr. Baca, Mr. Chandler, Ms. Kaptur, Mr. Nadler, Mr. Becerra, Mr. Hinojosa, Mr. Cuellar, Mr. Stark, Mr. Tanner, Mr. Capuano, Mr. Smith of Washington, Mr. Berman, Mr. Salazar, Mr. Tierney, and Ms. Harman) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To establish a congressional commission to examine the Federal, State, and local response to the devastation wrought by Hurricane Katrina in the Gulf Region of the United States especially in the States of Louisiana, Mississippi, Alabama, and other areas impacted in the aftermath and make immediate corrective measures to improve such responses in the future. 
 
 
1.Establishment of CommissionThere is established in the legislative branch the Katrina Commission (in this Act referred to as the Commission).
2. Composition of Commission
(a)MembersThe Commission shall be composed of 10 members, of whom—
(1)1 member shall be appointed by the President, who shall serve as chairman of the Commission;
(2)1 member shall be appointed by the leader of the Senate (majority or minority leader, as the case may be) of the Democratic Party, in consultation with the leader of the House of Representatives (majority or minority leader, as the case may be) of the Democratic Party, who shall serve as vice chairman of the Commission;
(3)2 members shall be appointed by the senior member of the Senate leadership of the Democratic Party;
(4)2 members shall be appointed by the senior member of the leadership of the House of Representatives of the Republican Party;
(5)2 members shall be appointed by the senior member of the Senate leadership of the Republican Party; and
(6)2 members shall be appointed by the senior member of the leadership of the House of Representatives of the Democratic Party.
(b)Qualifications; initial meeting
(1)Political party affiliationNot more than 5 members of the Commission shall be from the same political party.
(2)Nongovernmental appointeesAn individual appointed to the Commission may not be an officer or employee of the Federal Government or any State or local government.
(3)Other qualificationsIt is the sense of Congress that individuals appointed to the Commission should be prominent United States citizens who represent a diverse range of citizens and enjoy national recognition and significant depth of experience in such professions as governmental service, emergency preparedness, mitigation planning, cataclysmic planning and response, intergovernmental management, resource planning, recovery operations and planning, Federal coordination, military coordination, and other extensive natural disaster and emergency response experience.
(4)Deadline for appointmentAll members of the Commission shall be appointed on or before October 1, 2005.
(5)Initial meetingThe Commission shall meet and begin the operations of the Commission as soon as practicable.
(c)Quorum; vacanciesAfter its initial meeting, the Commission shall meet upon the call of the chairman or a majority of its members. Six members of the Commission shall constitute a quorum. Any vacancy in the Commission shall not affect its powers, but shall be filled in the same manner in which the original appointment was made.
3.Duties
The duties of the Commission are to—
(1)examine and report upon the Federal, State, and local response to the devastation wrought by Hurricane Katrina in the Gulf Region of the United States of America especially in the States of Louisiana, Mississippi, Alabama, and other areas impacted in the aftermath;
(2)ascertain, evaluate, and report on the information developed by all relevant governmental agencies regarding the facts and circumstances related to Hurricane Katrina prior to striking the United States and in the days and weeks following;
(3)build upon concurrent and prior investigations of other entities, and avoid unnecessary duplication concerning information related to existing vulnerabilities;
(4)make a full and complete accounting of the circumstances surrounding the approach of Hurricane Katrina to the Gulf States, and the extent of the United States government’s preparedness for, and response to, the hurricane;
(5)planning necessary for future cataclysmic events requiring a significant marshaling of Federal resources, mitigation, response, and recovery to avoid significant loss of life;
(6)an analysis as to whether any decisions differed with respect to response and recovery for different communities, neighborhoods, parishes, and locations and what problems occurred as a result of a lack of a common plan, communication structure, and centralized command structure; and
(7)investigate and report to the President and Congress on its findings, conclusions, and recommendations for immediate corrective measures that can be taken to prevent problems with Federal response that occurred in the preparation for, and in the aftermath of, Hurricane Katrina so that future cataclysmic events are responded to adequately.
4.Functions of Commission
(a)In generalThe functions of the Commission are to—
(1)conduct an investigation that—
(A)investigates relevant facts and circumstances relating to the catastrophic impacts that Hurricane Katrina exacted upon the Gulf Region of the United States especially in New Orleans and surrounding parishes, and impacted areas of Mississippi and Alabama; and
(B)shall include relevant facts and circumstances relating to—
(i)Federal emergency response planning and execution at the Federal Emergency Management Agency, the Department of Homeland Security, the White House, and all other Federal entities with responsibility for assisting during, and responding to, natural disasters;
(ii)military and law enforcement response planning and execution;
(iii)Federal mitigation plans, programs, and policies including prior assessments of existing vulnerabilities and exercises designed to test those vulnerabilities;
(iv)Federal, State, and local communication interoperability successes and failures;
(v)past, present, and future Federal budgetary provisions for preparedness, mitigation, response, and recovery;
(vi)the Federal Emergency Management Agency’s response capabilities as an independent agency and as part of the Department of Homeland Security;
(vii)the role of congressional oversight and resource allocation;
(viii)other areas of the public and private sectors determined relevant by the Commission for its inquiry; and
(ix)long-term needs for people impacted by Hurricane Katrina and other forms of Federal assistance necessary for large-scale recovery;
(2)identify, review, and evaluate the lessons learned from Hurricane Katrina including coordination, management policies, and procedures of the Federal Government, State and local governments, and nongovernmental entities, relative to detection, planning, mitigation, asset prepositioning, and responding to cataclysmic natural disasters such as Hurricane Katrina; and
(3)submit to the President and Congress such reports as are required by this Act containing such findings, conclusions, and recommendations as the Commission shall determine, including proposing organization, coordination, planning, management arrangements, procedures, rules, and regulations.
5. Powers of Commission
(a)In general
(1)Hearings and evidenceThe Commission or, on the authority of the Commission, any subcommittee or member thereof, may, for the purpose of carrying out this Act—
(A)hold such hearings and sit and act at such times and places, take such testimony, receive such evidence, administer such oaths; and
(B)subject to paragraph (2)(A), require, by subpoena or otherwise, the attendance and testimony of such witnesses and the production of such books, records, correspondence, memoranda, papers, and documents, as the Commission or such designated subcommittee or designated member may determine advisable.
(2)Subpoenas
(A)Issuance
(i)In generalA subpoena may be issued under this subsection only—
(I)by the agreement of the chairman and the vice chairman; or
(II)by the affirmative vote of 6 members of the Commission.
(ii)SignatureSubject to clause (i), subpoenas issued under this subsection may be issued under the signature of the chairman or any member designated by a majority of the Commission, and may be served by any person designated by the chairman or by a member designated by a majority of the Commission.
(B)Enforcement
(i)In generalIn the case of contumacy or failure to obey a subpoena issued under subsection (a), the United States district court for the judicial district in which the subpoenaed person resides, is served, or may be found, or where the subpoena is returnable, may issue an order requiring such person to appear at any designated place to testify or to produce documentary or other evidence. Any failure to obey the order of the court may be punished by the court as a contempt of that court.
(ii)Additional enforcementIn the case of any failure of any witness to comply with any subpoena or to testify when summoned under authority of this section, the Commission may, by majority vote, certify a statement of fact constituting such failure to the appropriate United States attorney, who may bring the matter before the grand jury for its action, under the same statutory authority and procedures as if the United States attorney had received a certification under sections 102 through 104 of the Revised Statutes of the United States (2 U.S.C. 192 through 194).
(b)ContractingThe Commission may, to such extent and in such amounts as are provided in appropriation Acts, enter into contracts to enable the Commission to discharge its duties under this Act.
(c)Information from Federal agencies
(1)In generalThe Commission is authorized to secure directly from any executive department, bureau, agency, board, commission, office, independent establishment, or instrumentality of the Government, information, suggestions, estimates, and statistics for the purposes of this Act. Each department, bureau, agency, board, commission, office, independent establishment, or instrumentality shall, to the extent authorized by law, furnish such information, suggestions, estimates, and statistics directly to the Commission, upon request made by the chairman, the chairman of any subcommittee created by a majority of the Commission, or any member designated by a majority of the Commission.
(2)Receipt, handling, storage, and disseminationInformation shall only be received, handled, stored, and disseminated by members of the Commission and its staff consistent with all applicable statutes, regulations, and Executive orders.
(d)Assistance from Federal agencies
(1)General services administrationThe Administrator of General Services shall provide to the Commission on a reimbursable basis administrative support and other services for the performance of the Commission's functions.
(2)Other departments and agenciesIn addition to the assistance prescribed in paragraph (1), departments and agencies of the United States may provide to the Commission such services, funds, facilities, staff, and other support services as they may determine advisable and as may be authorized by law.
(e)GiftsThe Commission may accept, use, and dispose of gifts or donations of services or property.
(f)Postal servicesThe Commission may use the United States mails in the same manner and under the same conditions as departments and agencies of the United States.
6.Nonapplicability of Federal Advisory Committee Act
(a)In generalThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Commission.
(b)Public meetings and release of public versions of reportsThe Commission shall—
(1)hold public hearings and meetings to the extent appropriate; and
(2)release public versions of the reports required under section 10.
(c)Public hearingsAny public hearings of the Commission shall be conducted in a manner consistent with the protection of information provided to or developed for or by the Commission as required by any applicable statute, regulation, or Executive order.
7.Staff of Commission
(a)In general
(1)Appointment and compensationThe chairman, in consultation with the vice chairman, in accordance with rules agreed upon by the Commission, may appoint and fix the compensation of a staff director and such other personnel as may be necessary to enable the Commission to carry out its functions, without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates, except that no rate of pay fixed under this subsection may exceed the equivalent of that payable for a position at level V of the Executive Schedule under section 5316 of title 5, United States Code.
(2)Personnel as Federal employees
(A)In generalThe executive director and any personnel of the Commission who are employees shall be employees under section 2105 of title 5, United States Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89, and 90 of that title.
(B)Members of commissionSubparagraph (A) shall not be construed to apply to members of the Commission.
(b)DetaileesAny Federal Government employee may be detailed to the Commission without reimbursement from the Commission, and such detailee shall retain the rights, status, and privileges of his or her regular employment without interruption.
(c)Consultant servicesThe Commission is authorized to procure the services of experts and consultants in accordance with section 3109 of title 5, United States Code, but at rates not to exceed the daily rate paid a person occupying a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code.
8.Compensation and travel expenses
(a)CompensationEach member of the Commission may be compensated at not to exceed the daily equivalent of the annual rate of basic pay in effect for a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day during which that member is engaged in the actual performance of the duties of the Commission.
(b)Travel expensesWhile away from their homes or regular places of business in the performance of services for the Commission, members of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, in the same manner as persons employed intermittently in the Government service are allowed expenses under section 5703(b) of title 5, United States Code.
9.Security clearances for Commission members and staff
The appropriate Federal agencies or departments shall cooperate with the Commission in expeditiously providing to the Commission members and staff appropriate security clearances to the extent possible pursuant to existing procedures and requirements, except that no person shall be provided with access to classified information under this Act without the appropriate security clearances.
10.Reports of Commission; termination
(a)Interim reportsThe Commission may submit to the President and Congress interim reports containing such findings, conclusions, and recommendations for corrective measures as have been agreed to by a majority of Commission members.
(b)Final reportNot later than 6 months after the date of the enactment of this Act, the Commission shall submit to the President and Congress a final report containing such findings, conclusions, and recommendations for corrective measures as have been agreed to by a majority of Commission members.
(c)Termination
(1)In generalThe Commission, and all the authorities of this Act, shall terminate 60 days after the date on which the final report is submitted under subsection (b).
(2)Administrative activities before terminationThe Commission may use the 60-day period referred to in paragraph (1) for the purpose of concluding its activities, including providing testimony to committees of Congress concerning its reports and disseminating the final report.
11.Funding
(a)Emergency appropriation of fundsThere are authorized to be appropriated $3,000,000 for purposes of the activities of the Commission under this Act and such funding is designated as emergency spending under section 402 of H. Con. Res. 95 (109th Congress).
(b)Duration of availabilityAmounts made available to the Commission under subsection (a) shall remain available until the termination of the Commission. 
 
